Citation Nr: 1541937	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE
 
Entitlement to service connection for residuals of a right third finger fracture.
 
 
REPRESENTATION
 
Appellant represented by:  Missouri Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1974 to February 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  
 
In August 2013 and September 2014, the Board remanded the claim for additional development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.
 
 
FINDINGS OF FACT
 
1.  The Veteran suffers from posttraumatic osteoarthritis in the proximal interphalangeal joint (knuckle) of his right third finger.
 
2.  Posttraumatic osteoarthritis in the knuckle of the right third finger clearly and unmistakably pre-existed the Veteran's period of active duty.
 
3.  The Veteran's posttraumatic osteoarthritis in the knuckle of the right third finger clearly and unmistakably underwent no clinically identifiable permanent increase in severity, beyond natural progression, during his period of active duty.
 
 
CONCLUSION OF LAW
 
Posttraumatic osteoarthritis of the knuckle of the right third finger was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing a VA examination in October 2013 and securing an addendum opinion in January 2015.
 
In August 2013, the Board remanded the claim for additional development.  Specifically, the Board instructed the RO to obtain additional treatment and Social Security records, provide the Veteran a VA examination, and readjudicate the claim.  Subsequently, additional treatment and Social Security records were associated with the claims file; however, some records that the Veteran alleged existed were not found.  See November 2013 Report of General Information.  Those records included treatment records from the Saint Louis VA Medical Center from 1974 through 1979, and treatment records from the Poplar Bluff VA Medical Center from 1985.  The Board is unable to determine if those records actually exist, and finds further attempts to locate those records would be futile.  

The Veteran was provided a VA examination in October 2013, and his claim was readjudicated in the December 2013 supplemental statement of the case.  In September 2014, the Board remanded the claim for an additional opinion from the VA examiner.  That opinion was provided in January 2015, and the claim was again reajudicated in the February 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions, and VA has fulfilled its duty to notify and assist the Veteran.  Adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 
Laws and Regulations
 
Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Every veteran is presumed to have been in sound condition at entry into service, except as to disorders noted on entrance to service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  
 
To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  The clear and unmistakable standard requires that the results be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  VA may show a lack of aggravation under 38 U.S.C.A. § 1111 by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  Wagner, 370 F.3d at 1096.
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
 
Analysis
 
The Veteran seeks entitlement to service connection for residuals of a fractured right third finger.  He currently is diagnosed with osteoarthritis in the knuckle of his right third finger.  See October 2013 VA Examination.  
 
A right third finger fracture was not noted on the Veteran's December 1974 entrance exam, which indicated that he was in good health.  His right third finger is therefore entitled to the presumption of soundness upon service entry.  38 C.F.R. § 3.304(b).  There is evidence that he injured his finger while in service.  See January 1975 Service Treatment Records.
 
This presumption of soundness establishes the requirement of an in-service injury for entitlement to service connection for osteoarthritis in the knuckle of his right third finger unless there is clear and unmistakable evidence that the osteoarthritis preexisted entrance into service and clear and unmistakable evidence that the condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  
 
The Veteran alleges that he broke his right third finger during training.  See May 2010 Application for Compensation.  He also alleges that he "reinjured this finger" during military training.  See May 2011 VA Form 9.  Lay evidence can be competent to establish a diagnosis of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report that he injured his finger during service, he is not competent to determine the etiology of his osteoarthritis.  Nevertheless, because the presumption of soundness applies, the Veteran does not have the burden to provide evidence of the etiology of his injury.
 
A review of the evidence, however, shows clear and unmistakable evidence that the Veteran's osteoarthritis preexisted his entry into service.  His January 1975 service treatment records reflect that he injured his right third finger, stating "he caught finger in door," and he was diagnosed with an "old articular injury to the (proximal interphalangeal joint of the [right] long finger..." with evidence of posttraumatic degenerative arthritis.  

The October 2013 VA examiner reviewed the Veteran's claims file and conducted an in-person examination, and he noted that the service treatment record indicated posttraumatic degenerative arthritis was present within days of an alleged inservice pool injury in January 1975.  

In a January 2015 addendum, the same examiner opined that the injury in question could not have produced the change to the right third finger noted on the January 1975 x-ray, and concluded "there was clear and unmistakable evidence, obvious and manifest, that the [V]eteran's right third finger fracture existed prior to the [V]eteran's entry into the Military based upon the examination described in the service treatment record of [January 1975]."  Based on the January 1975 service treatment records, the October 2013 VA examination, and the January 2015 VA addendum, the Board finds clear and unmistakable evidence that osteoarthritis of the right third finger preexisted entry into service.
 
There is also clear and unmistakable evidence that the Veteran's osteoarthritis was not aggravated by service.  VA has the burden to show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  Wagner, 370 F.3d at 1096.  The October 2013 VA examiner, after reviewing the Veteran's claims file, including January 1975 service treatment records and a June 2011 x-ray, found the Veteran's symptoms to be minimal, with no interference with functional use and no history of flare-ups.  The examiner stated unequivocally that "[t]here was no progression" during service.  In the examiner's January 2015 VA addendum, he opined that "the paucity of symptoms and findings and x-ray change now found on the current x-ray" provided clear and unmistakable evidence that service had not aggravated the Veteran's preexisting injury.  Because the examiner supported his conclusion with a suitable medical explanation, and a review and analysis of the facts of record, the Board finds clear and unmistakable evidence that there was no increase in disability during service to the Veteran's preexisting right third finger injury.  See Horn v. Shinseki, 25 Vet. App. 231, 238-43 (2012).
 
The Veteran's June 2011 medical records provided by the Social Security Administration reflect degenerative arthritis from a healed fracture of the PIP joint in the right third finger.  These records, however, do not address when the fracture occurred, and provide no probative value as to whether the injury preexisted service or was aggravated in service.
 
Finally, arthritis is a chronic disease subject to the presumption of service connection if manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a), 3.309.  To obtain this presumption, the veteran must have served at least ninety days of continuous active duty.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a).  In this case, the Veteran entered service December 1974 and was discharged on February 7, 1975.  Because he did not serve at least ninety days, he is barred from the presumption to service connection for a chronic disease as a matter of law.
 
The Board finds clear and unmistakable evidence that the Veteran's osteoarthritis of the knuckle of his third right finger preexisted service and was not aggravated in service.  The doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.

The claim is denied.

 


ORDER
 
Entitlement to service connection for residuals of a right third finger fracture is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


